DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) 8, 10, 13 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: a substrate having thereon the first transistor; 5Application No. 17/122,708Docket No. P20200239US01 (T5057-1549U) an interconnect structure over the substrate; and a metal-insulator-metal (MIM) structure over the interconnect structure and comprising the plurality of data storage elements stacked on top each other in a thickness direction of the substrate, the interconnect structure electrically coupling the first source/drain of the first transistor to the MIM structure, wherein the plurality of second transistors is over the MTM structure, and electrically coupled correspondingly to the plurality of data storage elements in the MIM structure; while in regard to claim 10, the pertinent prior art does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: a metal-insulator-metal (MTM) structure over the substrate, the MIM structure comprising the plurality of data storage elements; while in regard to claim 13, the pertinent prior art does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: further comprising: a plurality of electrode layers arranged on top of each other in the thickness direction of the substrate, and electrically isolated from each other by interlayer dielectric (ILD) layers; a via extending in the thickness direction through the .
Claim(s) 11,14 and 20 depend from claims 10,13 and 19, and as such is/are also objected for the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-7, 9, 12 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20140353662 to Shukh (“Shukh”) in view of U.S. Patent/Publication No. 20200312396 to Pyo et al. (“Pyo”).  
As to claim 1, Shukh teaches substantially the claimed invention, including: A memory device (As found in at least FIG. 11), comprising: at least one bit line (As found in at least FIG. 11: BL1-BL4 whose starting point is electrically coupled to Current Source 1008, and extend from such 1008 through transistors “pT” on to the memory elements); also see [0046]); at least one word line (As found in at least FIG. 11: WL1-WL3); and at least one memory cell (As found in at least FIGS. 2B and 11, and [0037]: cell 20 includes two memory elements MTJ1 and MTJ2) comprising: a first transistor comprising a gate electrically coupled to the word line (As found in at least FIG. 11: transistor labeled “T” whose gate is coupled to word line WL1), a first source/drain, and a second source/drain (As found in at least FIG. 11: transistor “T” comprises first and second source/drain terminals); a plurality of data storage elements (As found in at least FIG. 2B, 11 and [0037]: plurality of storage elements: MTJ1 and MTJ2); and a plurality of second transistors corresponding to the plurality of data storage elements (As found in at least FIG. 11: plurality of second transistors labeled “pT” corresponding to the plurality of storage elements MTJ1 and MTJ2), wherein each data storage element among the plurality of data storage elements 
Pyo in complementary teachings provides evidence that in fact bit lines are coupled to a Current source to thus provide current to a memory element; as found in at least FIG. 9: Current Source CS2 provides current to coupled bit line BL3 so that such current can be serviced to memory element MC2.
Shukh and Pyo are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory elements having bit lines coupled to current sources.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Shukh as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Pyo also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: As provided by both Shukh and Pyo bit lines must necessarily be biased by a voltage/current source so that a voltage/current can be serviced to a memory element to either perform a write or read operation on such memory element.
Therefore, it would have been obvious to combine Shukh with Pyo to make the above modification.
claim 2, Shukh teaches wherein each data storage element among the plurality of data storage elements is a non-volatile, reprogrammable data storage element (As found in at least [0009] and [0031]: MTJs are non-volatile storage).
As to claim 3, Shukh teaches wherein each data storage element among the plurality of data storage elements comprises a first electrode, a second electrode, and a dielectric material sandwiched between the first electrode and the second electrode, and electrically switchable between a first state corresponding to a first logic value stored in the data storage element, and a second state corresponding to a second logic value stored in the data storage element (As found in at least FIG. 1: storage element comprises first electrode or contact 26 and second electrode or contact BL, an dielectric material therebetween 14; and it is switchable between a first and second state as found in at least [0031]).
As to claim 4, Shukh teaches wherein each data storage element among the plurality of data storage elements is a resistive random access memory (RRAM) element (As found in at least the Abstract: plurality of resistive elements; and as found in at least [0009], [0010], [0012], [0031], etc.: resistive RAM).
As to claim 5, Shukh teaches further comprising: a plurality of select bit lines each electrically coupled to a gate of a corresponding second transistor among the plurality of second transistors; and a controller electrically coupled to the at least one memory cell via the at least one word line, the at least one bit line, and the plurality of select bit lines, wherein the controller is configured to, in 
As to claim 6, see rejection to at least claim 5; moreover, as found in the teachings of Shukh in at least FIG. 11: at least one source line electrically coupled to the second source/drain of the first transistor: first transistor “T” having second source/drain coupled to source line: GRD).
claim 7, Shukh teaches wherein the at least one bit line comprises first and second bit lines (As found in at least FIG. 11: at least BL1 and BL2), the at least one word line comprises first and second word lines (As found in at least FIG. 11: at least WL1 and WL2), the at least one memory cell comprises first and second memory cells (As found in at least FIG. 11: memory cell comprises at least a couple of first and second memory cells MTJn), and the memory device further comprises: a common source line electrically coupled to the second source/drains of the first transistors of the first and second memory cells (As found in at least FIG. 11: source line GRD common to cells); a plurality of first select bit lines each electrically coupled to a gate of a corresponding second transistor among the plurality of second transistors in the first memory cell (As found in at least FIG. 11: plurality of first select bit lines coupled to corresponding gates of “pT”); and a plurality of second select bit lines each electrically coupled to a gate of a corresponding second transistor among the plurality of second transistors in the second memory cell (As found in at least FIG. 11: plurality of Second select bit lines coupled to corresponding gates of “pT”).
As to claim 9, see rejection to at least claim 1; moreover, Shukh teaches an integrated circuit (IC) device, comprising: a substrate having thereon a first transistor; a plurality of data storage elements arranged at different heights over the substrate (As found in at least FIG. 11: integrated circuit (IC); substrate 21 as found in at least FIG. 6; first transistor “T” on substrate and storage elements MTJn arranged at different heights over the substrate 21 as found in at least FIGS. 6 and 11).
claim 12, see rejection to at least claim 3; moreover, as found in at least FIG. 6 storage elements MTJn are arranged on top each other in a thickness direction of the substrate 21; also as found in at least FIG. 6: electrodes 26 are arranged on top each other in the thickness direction).
As to claim 15, Shukh teaches further comprising: a bit line over the plurality of second transistors, and electrically coupled to second source/drains of the plurality of second transistors; and a plurality of select bit lines over the plurality of second transistors, and electrically coupled correspondingly to gates of the plurality of second transistors, wherein 8Application No. 17/122,708Docket No. P20200239US01 (T5057-1549U) the bit line extends in a first direction, and the plurality of select bit lines extends in a second direction transverse to the first direction (As found in at least FIGS. 6 and 11).
As to claim 16, Shukh teaches further comprising: a further first transistor on the substrate; a plurality of further data storage elements arranged at different heights over the substrate; and a plurality of further second transistors over the plurality of further data storage elements; wherein each further data storage element among the plurality of further data storage elements is electrically coupled in series between a first source/drain of the further first transistor and a first source/drain of a corresponding further second transistor among the plurality of further second transistors, and a second source/drain of the first transistor is a second source/drain of the further first transistor (As found in at least FIGS. 6 and 11).
claim 17, Shukh teaches wherein the plurality of second transistors comprises thin-film transistors (TFT) (As found in at least [0014]: thin film transistor).
As to claim 18, see rejection to at least claim(s) 1, 9 and 12; moreover, the method is inherently taught by the apparatus as found in such FIG. 11 and finding additional support on at least FIG. 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827